UNPUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


JAMISA JOHNSON,                           
                   Plaintiff-Appellant,
                  v.
TOYS "R" US - DELAWARE,
INCORPORATED, d/b/a Toys "R" Us,
a/k/a Toys "R" Us, Incorporated,
                Defendant-Appellee,
                  and
JANE DOE, Employee and/or agent of
                                                    No. 02-1986

Toys "R" Us - Delaware,
Incorporated, also known as Toys
"R" Us, Incorporated; JOHN DOE,
Employee and/or agent of Toys "R"
Us - Delaware, Incorporated, also
known as Toys "R" Us,
Incorporated,
                        Defendants.
                                          
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Walter E. Black, Jr., Senior District Judge.
                          (CA-01-1283-B)

                        Argued: January 21, 2004

                        Decided: February 23, 2004

  Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion. Judge Michael wrote a
concurring opinion.
2                       JOHNSON v. TOYS "R" US
                              COUNSEL

ARGUED: Boniface Kwesi Cobbina, Washington, D.C., for Appel-
lant. Ronald McGlenn Cherry, Towson, Maryland, for Appellee.


                               OPINION

PER CURIAM:

   Jamisa Johnson appeals the district court’s grant of summary judg-
ment in favor of Toys "R" Us Delaware, Inc. as to her race discrimi-
nation and defamation claims.1 Johnson alleges that Toys "R" Us
violated 42 U.S.C. § 1981 when it deactivated the gift cards she pur-
chased at the Toys "R" Us store in Laurel, Maryland. The district
court granted summary judgment in favor of Toys "R" Us on this
claim, ruling that Johnson failed to establish — either through direct
evidence or a McDonnell Douglas prima facie case — that Toys "R"
Us discriminated against her because she is an African-American.
Johnson further alleges that Toys "R" Us defamed her by informing
some of her superiors and co-workers that the gift cards were stolen.
The district court granted summary judgment on this claim, ruling
that the statements made by Toys "R" Us were protected by a condi-
tional privilege. We affirm the judgment of the district court.

                                    I.

   In November 2000, Johnson was employed at a Home Depot store
near Laurel, Maryland.2 She was put in charge of purchasing several
thousand dollars’ worth of gifts for the Home Depot holiday party
scheduled for December 10. Johnson was given an American Express
    1
    Johnson also asserted claims for breach of contract and negligent hir-
ing and retention of employees. Johnson does not appeal the district
court’s judgment as to these claims.
  2
    Because we are reviewing a grant of summary judgment in favor of
Toys "R" Us, we view all of the evidence in the light most favorable to
Johnson. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
574, 587-88 (1986).
                      JOHNSON v. TOYS "R" US                        3
corporate card in her name with a $12,000 limit to make the necessary
purchases for the party.

  On November 29, Johnson, accompanied by her fellow employee,
Elsie Craig, who is also an African-American, began shopping for the
party. One of the first stores Johnson and Craig patronized was the
Toys "R" Us in Laurel. While there, they decided to buy four video
game systems totaling about $540. They went to the cash register
where they told the cashier which game systems they wanted to buy
and also requested forty-two gift cards. Each card had a face value of
$10, for a total of $420. The cashier prepared the gift cards and pre-
sented them to Johnson, and then the cashier directed Johnson and
Craig to the pick-up counter where they could claim their four video
game systems. The entire transaction at the cash register was routine
and unremarkable.

   Johnson and Craig proceeded to the pick-up counter where they
were met by a clerk who took Johnson’s receipt, went through a door
to retrieve the purchased merchandise, and returned with the four
video game systems. After this employee returned with the merchan-
dise, Tammy Main, a white Toys "R" Us supervisor,3 rushed over to
the pick-up counter. Main looked at Johnson’s receipt and told the
other employee that she was giving Johnson the wrong merchandise.
Main picked up one of the video game systems and headed towards
the stockroom. Before reaching the door, Main turned around,
returned the same game system to the employee, and stamped the
receipt received. After Main and the other employee bagged the
games, Johnson and Craig left the store with all the merchandise and
gift cards they purchased. Both Johnson and Craig were unsettled by
how Main treated them. They felt that Main had implicitly accused
them of some sort of wrongdoing.

  On December 10, Home Depot held their holiday party. During the
party, management raffled off the more than $10,000 in gifts that
Johnson had purchased, including the Toys "R" Us gift cards, to the
Home Depot employees. Among others, Katina Curry and Ron Dietz,
  3
  The parties dispute whether Main was a supervisor. The dispute is
immaterial to our opinion. We will assume that Main was a supervisor.
4                      JOHNSON v. TOYS "R" US
Johnson’s supervisors, and Juan Morgan, Johnson’s co-worker,
received several Toys "R" Us gift cards.

   Within hours after the party, Curry called the toll-free telephone
number on the back of her gift cards to find out their value. The cards
did not show a monetary value on their faces. Curry was informed
that the cards were stolen.

   The next day, December 11, Morgan’s wife attempted to purchase
toys for her children at Toys "R" Us using several gift cards that her
husband received at the party. The cashier told her that the cards were
stolen. A policeman came to the register, and the gift cards were con-
fiscated. To avoid further embarrassment in front of her children,
Morgan’s wife paid for the toys with her own money.

   Later that same day, Morgan reported what happened to his wife
at Toys "R" Us to Dietz, a Home Depot assistant manager. Dietz cal-
led to find out the status of the gift card he received and was told the
card was stolen. Dietz summoned Johnson to his office. When John-
son arrived, Morgan accused her of giving out stolen gift cards.

   Johnson promptly telephoned the Laurel Toys "R" Us store to find
out why the cards were being reported stolen. The operator forwarded
Johnson’s call to Main, the same supervisor who checked Johnson’s
receipt at the pick-up counter on the day Johnson made her purchases.
Johnson told Main that the gift cards had been reported stolen. Main
asked for the identification numbers on the sales receipt and the gift
cards. After Johnson gave her the requested information, Main told
Johnson that she would look into the problem and call her back. John-
son told Main that she would come to the store immediately.

  Johnson soon arrived at the store and went directly to the service
desk where she asked to speak to a member of management. Main
came to the service desk and asked to see Johnson’s receipt and credit
card. Main told Johnson that she needed to speak to an American
Express representative about her account. Main dialed the American
Express number and handed the phone to Johnson. The American
Express representative researched the account and told Johnson that
he saw nothing wrong with the credit card and that he did not know
why the gift cards were deactivated.
                       JOHNSON v. TOYS "R" US                          5
   With the American Express representative still on the phone, John-
son handed the phone back to Main. Main then transferred the call so
that she could talk to the American Express representative in her
office. As Main left the service desk, Stephanie Ross, an African-
American employee at the service desk, stated to another African-
American female employee: "[I]t’s a shame that they do this to us all
the time." J.A. 138. Johnson did not ask Ross what she meant. John-
son was not included in their conversation and was not focusing on
it. Nevertheless, Johnson contends that the two African-American
women were talking about Main’s poor treatment of African-
American customers. In an affidavit, Ross admitted making the state-
ment but explained that she meant that it was a shame how "custom-
ers" are always complaining to Toys "R" Us about questionable
transactions. J.A. 453.

   Main eventually returned with Wally Peters, one of the managers
on duty. Peters is white. Johnson remembered seeing Peters at Toys
"R" Us the day she purchased the gift cards. Johnson asked Peters
why the gift cards were deactivated. Peters said that the cards were
deactivated because Johnson "looked suspicious." J.A. 124. When
Johnson asked what made her look suspicious, Peters did not answer
but instead offered to allow Johnson to choose a gift of up to $75 for
Morgan’s children. Johnson telephoned Morgan to ask what gift he
would like. Johnson found that gift and also bought another gift for
her own child. Toys "R" Us reactivated all the gift cards Johnson pur-
chased and gave her twelve extra gift cards to take the place of any
that may have been discarded by the Home Depot employees once
they found out the cards had no value. Johnson used some of the reac-
tivated cards to buy the gift for her child. Johnson was at the Laurel
Toys "R" Us store for one or two hours on December 11 getting the
gift cards reactivated and buying presents.4

  4
   Johnson claims that it should not have taken this long for Toys "R"
Us to reactivate the forty-two gift cards. She claims that this long wait
is circumstantial evidence that Toys "R" Us discriminated against her
based on her race. We conclude that no reasonable factfinder could infer
racial discrimination based upon the length of time Johnson was in the
store on December 11.
6                      JOHNSON v. TOYS "R" US
   Based on these facts, Johnson contends that Main and Peters
decided to deactivate the cards shortly after she purchased them on
November 29 because she is an African-American. Johnson empha-
sizes in particular the rude treatment she received from Main at the
pick-up desk the day Johnson made her purchases and Peters’s state-
ment that the cards were deactivated because Johnson "looked suspi-
cious."

   In response, Toys "R" Us contends that neither Main nor Peters
was involved in deactivating the gift cards. Main testified that she has
no recollection of encountering Johnson at the pick-up counter the
day she purchased the merchandise. Both Main and Peters testified
that they had nothing to do with the cards being deactivated.

   Instead, Toys "R" Us claims that officials in its Money Counting
and Loss Prevention offices — none of whom knew that Johnson is
an African-American — were the only officials at Toys "R" Us
involved in deciding to deactivate the gift cards Johnson purchased.
Sue Davis, a money counter at Toys "R" Us, testified that she first
noticed Johnson’s transaction the morning of November 30, the day
after Johnson made her purchase, during her "FAST" — Financial
Accountability of Sales Transactions — review.5 In that review, Davis
ensures that the receipts for the previous day’s transactions balance
with the cash register money bags. She also looks through the credit
card receipts for any unusual transactions. A few weeks before the
incident in question, Davis received an internal memorandum inform-
ing her of recent fraudulent purchases of gift cards by credit card and
requiring her to scrutinize any such purchases of more than $250.
Upon finding Johnson’s transaction, Davis telephoned Steve Burd at
the Toys "R" Us Loss Prevention office in Frederick, Maryland to
report it. Burd directed Davis to contact American Express to see if
Johnson’s card had been reported lost or stolen. As directed, Davis
telephoned American Express and was told that the card was recently
issued but had not been reported lost or stolen. Davis asked the Amer-
ican Express representative to telephone the cardholder to inquire
whether the Toys "R" Us purchase was valid. The representative
attempted to contact Johnson but reported to Davis that her efforts
    5
   Attendance records show that Davis did not work at the Laurel store
on November 29, the day Johnson made her purchases.
                       JOHNSON v. TOYS "R" US                        7
were unsuccessful. Davis relayed this information to Burd, who asked
Davis to wait a few hours and then check back with American
Express. In her second telephone call to American Express, Davis was
told that Johnson had a nonworking number and that directory assis-
tance had no number for her.

  Davis again reported to Burd the information she received from
American Express. Based on this information, Burd felt there was a
possibility of fraud and decided to deactivate Johnson’s gift cards
until her American Express purchase could be verified as valid.

   To deactivate the cards, Burd contacted ValueLink, the third party
contractor that Toys "R" Us hired to administer the gift card program.
Each gift card has ValueLink’s toll-free number on the back. By deac-
tivating the cards, Burd knew that ValueLink would inform any call-
ers that the gift cards purchased by Johnson had been reported lost or
stolen. Burd also asked ValueLink to give his cell phone number to
any caller; Burd hoped that a caller would contact him so that he
could make further inquiry as to whether Johnson’s purchase was
valid. If so, Burd would have the gift cards reactivated.

                                  II.

   We review the grant of summary judgment de novo. JKC Holding
Co. v. Washington Sports Ventures, Inc., 264 F.3d 459, 465 (4th Cir.
2001). Summary judgment is appropriate when the admissible evi-
dence demonstrates that no genuine issue of material fact exists and
that the moving party is entitled to judgment as a matter of law. Fed.
R. Civ. Proc. 56(c). In reviewing the evidence, the court must draw
all reasonable inferences in favor of the nonmoving party and may not
make credibility determinations or weigh the evidence. Thompson v.
Aluminum Co. of Am., 276 F.3d 651, 656 (4th Cir. 2002). Although
all reasonable inferences must be drawn in favor of the nonmoving
party, such inferences must "fall within the range of reasonable proba-
bility and not be so tenuous as to amount to speculation or conjec-
ture." Thompson Everett, Inc. v. National Cable Adver., L.P., 57 F.3d
1317, 1323 (4th Cir. 1995).

                                 III.

  We first address Johnson’s race discrimination claim. Section 1981
grants all persons within the jurisdiction of the United States "the
8                       JOHNSON v. TOYS "R" US
same right . . . to make and enforce contracts . . . as is enjoyed by
white citizens." 42 U.S.C. § 1981(a). As in other types of discrimina-
tion lawsuits, a plaintiff may seek to prove a § 1981 cause of action
either by direct evidence or by the judicially created burden-shifting
proof scheme originally set out by the Supreme Court in McDonnell
Douglas Corp. v. Green, 411 U.S. 792 (1973). See United States
Postal Serv. v. Aikens, 460 U.S. 711, 714 n.3 (1983) (Title VII case);
Hawkins v. PepsiCo, Inc., 203 F.3d 274, 278 (4th Cir. 2000) (§ 1981
case). Johnson argues that she can establish the required elements of
her discrimination claim through both direct evidence and through the
familiar McDonnell Douglas burden-shifting framework.

                                    A.

   When the plaintiff seeks to prove her case by direct evidence, she
must establish her prima facie6 case by showing through admissible
evidence that: (1) she is a member of a racial minority; (2) the defen-
dant intended to discriminate against her on the basis of race; and (3)
the discrimination concerned a privilege protected under § 1981. Mor-
ris v. Dillard Dep’t Stores, Inc., 277 F.3d 743, 751 (5th Cir. 2001).
In a direct evidence case, the plaintiff may meet her burden by the
ordinary principles of proof using any direct or indirect evidence so
long as the evidence is relevant to and sufficiently probative of the
issue in question. Goldberg v. B. Green and Co., 836 F.2d 845, 847
(4th Cir. 1988). Johnson must, therefore, "produce direct evidence of
a stated purpose to discriminate and/or circumstantial evidence of suf-
ficient probative force to reflect a genuine issue of material fact." Id.
at 848.

   It is undisputed that Johnson has presented sufficient evidence of
the first and third elements. As an African-American, she is a member
of a protected racial class. Also, by deactivating the gift cards, Toys
    6
    As the Supreme Court has explained, "prima facie" can have more
than one meaning. Texas Dept. of Cmty. Affairs v. Burdine, 450 U.S. 248,
254 n.7 (1981). We use the phrase in the direct evidence context to "de-
scribe the plaintiff’s burden of producing enough evidence to permit the
trier of fact to infer the fact at issue." Id. When we use the phrase in the
McDonnell Douglas context, we mean "the establishment of a legally
mandatory, rebuttable presumption." Id.
                        JOHNSON v. TOYS "R" US                          9
"R" Us deprived her of the benefits and privileges of having entered
into the agreement to pay for the gift cards in return for the right to
present them later for the purchase of goods and services.

   The only issue before us is whether Johnson adduced sufficient evi-
dence establishing that Toys "R" Us deactivated the gift cards based
on her race. In her appellate brief, Johnson argues that there is only
one piece of direct evidence — the alleged statement by Peters that
Toys "R" Us deactivated the cards because Johnson "looked suspi-
cious." J.A. 124.7 Although Peters denies that he made such a state-
ment, for purposes of summary judgment we must accept Johnson’s
testimony as true and determine whether a jury could reasonably infer
from Peters’s statement that Toys "R" Us deactivated the gift cards
because Johnson is an African-American.

   We conclude that the statement "you looked suspicious" is too
speculative to support a conclusion that Toys"R"Us deactivated the
gift cards based on Johnson’s race. Evidence is too speculative if the
factfinder cannot rationally choose between mere "possibilities" of
meanings. DeJarnette, 133 F.3d at 298; Abady v. Hanover Fire Ins.
Co., 266 F.2d 362, 364 (4th Cir. 1959) ("[I]t is well settled that the
trier of fact will not be allowed to guess or speculate on mere possi-
bilities, but must be furnished with probabilities."). Although Peters’s
comment could have meant what Johnson suggests, it is equally pos-
sible that Peters found it suspicious for a female to be purchasing
video game systems or for anyone to be purchasing forty-two gift
cards and four video game systems at one time. Without more evi-
dence suggesting a racial meaning, the factfinder would be left to
guess at the meaning of Peters’s statement.
  7
    In rebuttal at oral argument, counsel for Johnson argued for the first
time on appeal that Ross’s statement that "they treat us like this all the
time" is also direct evidence of discrimination. This argument is merit-
less. First, we deem the argument abandoned because it was not argued
in Johnson’s appellate brief. See Edwards v. City of Goldsboro, 178 F.3d
231, 241 n.6 (4th Cir. 1999). Second, the statement is too speculative.
The factfinder would have no rational basis to choose from among sev-
eral possible meanings of the statement. See DeJarnette v. Corning Inc.,
133 F.3d 293, 298 (4th Cir. 1998).
10                     JOHNSON v. TOYS "R" US
   We faced a similar scenario in Hawkins v. PepsiCo, Inc., 203 F.3d
274, 280-81 (4th Cir. 2000), where the plaintiff’s supervisor told her
that she was "not of the caliber" to warrant promotion. The plaintiff
interpreted this statement to mean that she was not eligible for promo-
tion because of her race. We found this statement too speculative and
declined to "impute a racial character to [the defendant’s statement
and conduct] based simply on the [plaintiff’s] conjecture." Id. at 281.
We also conclude in this case that Johnson’s interpretation of Peters’s
statement is too speculative to allow a jury to rationally decide that
Toys "R" Us discriminated against her based on her race. Therefore,
the district court properly ruled that Johnson failed to present direct
evidence of racial discrimination.

                                   B.

   We next decide whether Johnson has presented sufficient evidence
to prevail under the McDonnell Douglas burden-shifting framework.
Under this framework, the plaintiff must first establish a prima facie8
case of discrimination, the defendant may respond by producing evi-
dence that it acted with a legitimate, nondiscriminatory reason, and
then the plaintiff may adduce evidence showing that the defendant’s
proffered reason was mere pretext and that race was the real reason
for the defendant’s less favorable treatment of the plaintiff. Murrell
v. The Ocean Mecca Motel, Inc., 262 F.3d 253, 257 (4th Cir. 2001)
(§ 1981 case); Hawkins, 203 F.3d at 278. Although the respective evi-
dentiary burdens shift back and forth under the framework, "the ulti-
mate burden of persuading the trier of fact that the defendant
intentionally discriminated against the plaintiff remains at all times
with the plaintiff." Burdine, 450 U.S. at 253; Murrell, 262 F.3d at
257.

   In her brief, Johnson does not cite any authority or list the elements
she must establish to properly assert a § 1981 prima facie case under
the McDonnell Douglas framework. We, nevertheless, will assume
arguendo, see Hawkins, 203 F.3d at 278, that Johnson has made out
a McDonnell Douglas prima facie case and will instead proceed to
  8
   As we previously noted, "prima facie" in this particular context means
"the establishment of a legally mandatory, rebuttable presumption." Bur-
dine, 450 U.S. at 254 n.7.
                       JOHNSON v. TOYS "R" US                        11
determine whether Toys "R" Us has met its burden of presenting
admissible evidence of a legitimate, nondiscriminatory reason for
deactivating the gift cards and, if so, whether Johnson has sufficiently
shown that this offered reason is really pretext for discrimination.

   To meet its burden, Toys "R" Us must clearly set forth, through the
introduction of admissible evidence, a legitimate, nondiscriminatory
reason for deactivating the gift cards purchased by Johnson. See
Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142
(2000)(ADEA case); Aikens, 460 U.S. at 714; Murrell, 262 F.3d at
257. This is a burden of production, not persuasion. Reeves, 530 U.S.
at 142.

   Toys "R" Us produced evidence showing that the decision to deac-
tivate the gift cards was made by individuals in the Money Counting
and Loss Prevention departments who had never seen Johnson and
did not know that she is an African-American. Davis in Money
Counting had received an internal memorandum instructing her to
investigate high dollar purchases of gift cards by credit card. She con-
tacted Burd in Loss Prevention, who set in motion the telephone calls
to American Express in hopes of contacting Johnson to determine if
the transaction was valid. Only after Burd was informed that Ameri-
can Express had a nonworking telephone number and directory assis-
tance had no listing for Johnson did he decide to deactivate the cards.
This reason, if believed by the factfinder, would prove that the deci-
sion to deactivate the gift cards had nothing to do with Johnson’s
race.

   Having concluded that Toys "R" Us has offered a legitimate, non-
discriminatory explanation for deactivating the gift cards, the pre-
sumption of discrimination raised by the assumed prima facie case is
rebutted and drops from the case. See St. Mary’s Honor Ctr. v. Hicks,
509 U.S. 502, 507 (1993)(Title VII case). The sole remaining issue
becomes whether there is a genuine issue of material fact that Toys
"R" Us deactivated the gift cards because Johnson is an African-
American. See Reeves, 530 U.S. at 142-43. Johnson may meet this
burden by showing that the reason proffered by Toys "R" Us is not
credible. See id., at 143. Moreover, in some circumstances, "the trier
of fact can reasonably infer from the falsity of the [defendant’s]
12                      JOHNSON v. TOYS "R" US
explanation that the [defendant] is dissembling to cover up a discrimi-
natory purpose." Id. at 147.

   Johnson contends that the employees in Money Counting and Loss
Prevention really had no good reason to deactivate the gift cards
based on their independent investigation. Thus, their decision to deac-
tivate the cards was unreasonable and shows that it was really Main
and Peters who influenced them to deactivate the cards based on the
fact that Johnson is an African-American.

  This argument lacks merit for at least two reasons. First, there is
no evidence that Main and Peters had any contact with the Money
Counting and Loss Prevention employees about Johnson’s purchase.9
There is no evidence that Main and Peters had authority to or knew
how to deactivate the gift cards on their own. Instead, the undisputed
evidence is that Burd, without any input from Main or Peters and
without knowing that Johnson is an African-American, ultimately
decided to deactivate the gift cards based on his suspicion of fraud.

   Second, Johnson’s theory of pretext suggests, at most, that it was
unreasonable for Loss Prevention to deactivate the cards. In determin-
ing pretext in discrimination cases, courts are not called on to decide
whether the defendant’s conduct toward the plaintiff is reasonable,
wise, or even fair; instead, courts must decide whether there is suffi-
cient evidence showing that the proffered reason for the conduct is a
dishonest one. See DeJarnette, 133 F.3d at 299. Based on the record
and arguments before us, Johnson has failed to adduce any evidence
suggesting that the nondiscriminatory reason proffered by Toys "R"
Us is false. Therefore, the district court properly ruled that Johnson
  9
   Johnson argues that a reasonable jury could infer that Main reported
Johnson’s purchase of gift cards to Loss Prevention the day Johnson pur-
chased them. She bases this assertion on Main’s testimony that
"[a]nything to do with value cards usually we get [Loss Prevention]
involved." J.A. 213. This assertion takes Main’s statement out of context.
Main testified that she contacted Loss Prevention right after Johnson cal-
led on December 11 claiming that she had a "huge problem" with the gift
cards. It is clear that Main would contact Loss Prevention whenever a
customer complained about a problem with gift cards, not that she would
contact Loss Prevention whenever any customer purchased gift cards.
                       JOHNSON v. TOYS "R" US                        13
failed to establish her discrimination claim through the McDonnell
Douglas burden-shifting framework.

                                  IV.

   Johnson next summarily argues that the district court erred in
granting summary judgment in favor of Toys "R" Us as to her Mary-
land state law defamation per se claim. She claims that Burd acted
with malice when he directed ValueLink, the third-party gift card
administrator, to inform those who called the gift card toll-free num-
ber that the cards purchased by Johnson had been reported stolen.
Johnson contends that Burd had no reason to think that Johnson’s pur-
chase was suspicious and knew that the cards had not been reported
stolen.10

   The district court ruled that (1) Toys "R" Us was covered by a con-
ditional privilege for the alleged defamatory statements it made; and
(2) Johnson failed to overcome this privilege by showing that Toys
"R" Us acted with malice. On appeal, Johnson does not contest that
the conditional privilege applies. Instead, Johnson argues only that
she has adequately demonstrated that Toys "R" Us acted with malice.

   A plaintiff may overcome the conditional privilege by showing the
defendant acted with malice. Marchesi v. Franchino, 387 A.2d 1129,
1133 (Md. 1978). To establish malice, Johnson must show that Burd
knew that the gift cards were not stolen or acted with reckless disre-
gard as to the truth when he directed ValueLink to inform callers that
the cards were stolen. See DeLeon v. Saint Joseph Hospital, Inc., 871
F.2d 1229, 1238 (4th Cir. 1989) (applying Maryland law). Knowing
falsity or reckless disregard for the truth involves proof of a firm
belief that the statement is probably false such that the defendant had
serious doubts as to whether his statement was true. Hohman v. A.S.
Abell Co., 44 Md.App. 193, 200 (Md. Ct. Spec. App. 1979).
  10
    Burd knew that the cards had not been "reported" stolen. Whether the
cards were "reported" stolen, however, is not what potentially makes the
statement defamatory. What makes the ValueLink message potentially
defamatory is that it suggests that Johnson might have stolen them.
14                     JOHNSON v. TOYS "R" US
   We agree with the district court that no reasonable jury could find,
even when viewing the evidence in the light most favorable to John-
son, that Burd acted maliciously as defined by Maryland law.
Although Burd did not know whether the gift cards were stolen when
he deactivated them, it is clear that Burd suspected that they might
have been stolen via credit card fraud. Thus, Burd did not have a firm
belief that the ValueLink message — informing the callers that the
cards were stolen — was probably false. Instead, he suspected the
statement might be true. Moreover, Burd did not act in reckless disre-
gard of the truth. Before deciding whether to deactivate the cards, he
directed Davis to wait a few hours before contacting American
Express a second time. He decided to deactivate the cards only after
he learned that American Express had a nonworking number for John-
son. Thus, Burd based the published statement on a reasonable suspi-
cion that the cards were stolen. Moreover, he took steps to ameliorate
any potential harm if it turned out the cards were not stolen by leaving
his cell phone number for those who attempted to use the gift cards
Johnson purchased. Therefore, we conclude that the district court
properly granted summary judgment as to Johnson’s defamation
claim.

                                  V.

  For the foregoing reasons, we affirm the district court’s entry of
summary judgment in favor of Toys "R" Us as to Johnson’s discrimi-
nation and defamation claims.

                                                           AFFIRMED

MICHAEL, Circuit Judge, concurring:

   I concur in the judgment and in all of the majority opinion except
part III.A. I write separately to explain my reason for concluding that
Johnson has not presented any direct evidence that Toys "R" Us dis-
criminated against her because of her race. Johnson argues that the
statement of Wally Peters, a store manager, that the gift cards were
deactivated because Johnson "looked suspicious" is direct evidence of
discriminatory intent. Johnson, however, presents no evidence that
Peters played any part in the decision to deactivate the gift cards, as
part III.B of the court’s opinion explains. Because Peters is not tied
                       JOHNSON v. TOYS "R" US                         15
to the deactivation of the cards, I agree that his statement that Johnson
"looked suspicious" is not direct evidence of Toys "R" Us’s intent to
discriminate.

   I do not agree, however, that Wally Peters’s statement would be
too speculative to allow a jury to infer racial animus on Peters’s part
if his intent was relevant. Johnson testified in her deposition, "I spoke
to Wally. I don’t know his last name. And he said that I looked —
I asked him why were the cards deactivated, and he said I looked
suspicious." J.A. 124. Johnson further testified:

    My conversation to Wally was why were the gift cards deac-
    tivated and, in turn, he said you looked suspicious. I said,
    What looked suspicious? And then he said that they were
    going to give me a $75 purchase, one item or less. I said —
    because I had asked him what looked suspicious and that is
    when he just changed the subject and said, We will give you
    $75, one item or less.

J.A. 158-59. There is no direct explanation in the record as to why
Peters believed that Johnson looked suspicious. However, when John-
son, an African-American, pressed Peters to tell her why she looked
suspicious, Peters quickly changed the subject and offered Johnson
seventy-five dollars in free merchandise. In addition, Peters’s expla-
nation to Johnson that the cards were deactivated because she "looked
suspicious" contradicts Toys "R" Us’s explanation that the cards were
deactivated because the transaction might have been fraudulent.
Peters did not make an explicit reference to Johnson’s race, but that
would not have been necessary. Johnson could have avoided the
McDonnell Douglas framework by offering sufficient direct or cir-
cumstantial evidence of discrimination. Goldberg v. B. Green & Co.,
836 F.2d 845, 847-48 (4th Cir. 1988). If the evidence had tied Peters
to the deactivation of the cards, a jury could have inferred an intent
to discriminate from Peters’s reference to Johnson’s suspicious
appearance and other circumstantial evidence.

   Hawkins v. Pepsico, Inc., 203 F.3d 274 (4th Cir. 2000), does not
require the conclusion that Peters’s "you looked suspicious" statement
is too speculative to be evidence of discrimination. The plaintiff in
Hawkins alleged that her supervisor created a racially hostile work
16                     JOHNSON v. TOYS "R" US
environment and terminated her because of her race. In Hawkins the
supervisor repeatedly criticized the employee, and that alone, we said,
did not allow an inference of racial animus. Id. at 277, 280-81. We
characterized the criticism as an "ordinary occurrence[ ] in a work-
place setting," and "[w]e decline[d] to impute a racial character" to it.
Id. at 281. Peters’s statement is more probative of discriminatory
intent for several reasons. It refers to Johnson’s appearance, and it
contradicts Toys "R" Us’s later explanation. Furthermore, it is surely
unusual for a store manager to tell a customer that the store deacti-
vated her gift cards because she "looked suspicious" and then quickly
change the subject, offering free merchandise, when the customer
presses him to explain his statement. Again, because Peters had no
role in the deactivation of the cards, his statement about Johnson is
not evidence that Toys "R" Us discriminated against her when it deac-
tivated the cards she purchased.